DETAILED ACTION
Response to Amendment
1. 	The present application is being examined under the pre-AIA  first to invent provisions.  
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission including amendment to the claims filed on 11/25/2020 has been entered.
3.  	Claims 2-3, 5, 10-11, 16, and 17 have been amended. Claims 2-17, 19-20, and 22-23 are pending and will be considered for examination.
4. 	Applicant's arguments are not persuasive to overcome the rejection, the 101 rejection to the claims are not withdrawn. 
5. 	In light of applicant’s amendments to claims, the claim objections are withdrawn. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.  	Claims 2-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 	
 	Independent Claim 2 recites “one or more computer memory devices”, which is construed to cover transitory propagating signals under the broadest reasonable interpretation in light of the specification. The computer memory or storage is defined in the specification as including both transmission signal and storage media (paragraphs [0067] and [0071]-[0072]). According to paragraph [0071], the computer readable storage media includes “optical storage.” These mediums are recognized in the art as forms of signals/transmission medium.  So, even though applicant does attempt to distinguish between “computer storage media” and “communication media”, the spec clearly defines the “storage medium” as including non-statutory medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.
Transitory signals are non-statutory subject matter per se.  See MPEP 2106.  It is suggested that Claim 2 be amended to recite a “computer program product for presenting content via a graphical user interface, the computer program product comprising: a non-transitory computer memory devices,” to limit the scope of the claims to encompass only statutory subject matter.  Appropriate correction is required. 
Dependent Claims 3-9 fail to cure the deficiencies of independent Claim s and are rejected under the same rationale. 


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(a):
 	(a) IN GENERAL--The specification shall contain a written description of the invention, and 	of the manner and process of making and using it, in such full, clear, concise, and exact terms 	as to enable any person skilled in the art to which it pertains, or with which it is most nearly 	connected, to make and use the same, and shall set forth the best mode contemplated by the 	inventor or joint inventor of carrying out the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
 	The specification shall contain a written description of the invention, and 	of the manner and process of making and using it, in such full, clear, concise, and exact terms 	as to enable any person skilled in the art to which it pertains, or with which it is most nearly 	connected, to make and use the same, and shall set forth the best mode contemplated by the 	inventor or joint inventor of carrying out the invention.

7. 	Claims 2-17, 19-20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitation “displaying the soft keyboard on the screen with the keys having defined display boundaries that remain constant and associated hit targets that change”, “keeping defined display boundaries of the second key constant, 
and extending the hit target of the second key into the defined display boundaries of the second key that are kept constant”, however, Examiner is unable to find support for the limitation. Specially, there’s no discussion of keeping defined display boundaries of the key constant and associated hit targets changes. Although, the specification describes how the size of the hit targets changes in paragraphs [0045] and [0056]-[0057], however, nowhere in the specification does it describe that the keys having defined display boundaries that remain constant when its associated hit targets changes. 
	Independent Claims 10 and 17 recite similar limitations and are rejected under similar rational. 
 	Dependent Claims 3-9, 11-16, and 18-23 fail to remedy the deficiencies of Claims 1, 10, and 17 above, and therefore are rejected under the same ground of rejection.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 2-6, 9-14, 16-17, 19-20, and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang al. (US 2002/0167545 A1) in view of Huh, Jung-Chul (US 2007/0229476 A1) and further in view of Andre et al. (US 2006/0085757 A1).
 	As in independent Claim 2, Kang teaches one or more computer memory devices embodied with executable instructions for displaying a dynamic soft keyboard that, when executed by one or more processors of a device, cause the one or more processors to perform operations (fig. 1, pars. 5, 31, a device (e.g., a mobile phone, PEDA, etc.) includes a memory  31 storing instruction for execution by a CPU (or a controller 30) to perform operation, such as displaying a soft keyboard), comprising:  
receiving an indication of a user input within a user interface (UI) field on a screen (figs. 5-11, pars. 37-38, a user may enter data in an input field or select the input filed for entering data; further see at least pars. 40-45);
 	displaying the soft keyboard on the screen with the keys having defined display boundaries that remain constant (figs. 5-11, fig. 2, pars. 37-38, 40-42, the device displays a suitable soft keyboard for the current or selected input field);
receiving a user selection of a first key via the soft keyboard (figs. 5-7, at least pars. 38-39, the user may press a suitable keys on the soft keyboard).
Kang does not appear to explicitly teach that the keys are associated hit targets that change; altering at least one hit target size of a second key of the soft keyboard based at least one the user selection of the first key, the altering comprising: keeping defined display boundaries of the second key constant, and extending the hit target of the second key into the defined display boundaries of the second key that are kept constant.
However, in the same filed of the invention, Huh teaches that the keys are associated hit targets that change (see figs. 8, 10, at least pars. 20, 60, 80, keys of a 
altering at least one hit target size of a second key of the soft keyboard based at least one the user selection of the first key (see figs. 8, 10, at least pars. 60, 80, keys of a soft keyboard are associated with predicted keys/characters that can be dynamically changed based on received inputs/characters), the altering comprising:
keeping defined display boundaries of the second key constant (see figs. 8, 10, at least pars. 60, 80).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the displaying of the suitable soft keyboard with the identified valid data of the input fields taught by Kang with the changing the size of the target keys associated with the predicted keys taught by Huh to change the size of the target keys associated with the predicted keys when the device receives keys for identified valid data of the input fields via the soft keyboard. The motivation or suggestion would be to enlarge target keys associated with predicted keys that makes it easier for a user to type or select the enlarged keys.
Kang and Huh do not teach extending the hit target of the second key into the defined display boundaries of the second key that are kept constant.
However, in the same field of the invention, Andre teaches extending the hit target of the second key into the defined display boundaries of the second key that are kept constant (figs. 1, 3, a size of virtual keys of keys (e.g., hexagonal shapes 302q, 302w, 302e, etc.) can be altered and extended into adjacent keys).
Kang with the changing the size of the target keys associated with the predicted keys taught by Huh with the altering of the size of the virtual keys of the keys by extending into the adjacent keys taught by Andre to alter the size of the virtual keys of the keys by extending into the adjacent keys when the device receives keys in the input fields via the soft keyboard. The motivation or suggestion would be to provide a way to alter a size of virtual keys of keys (e.g., enlarging the virtual keys of the keys) which is relatively larger in size than the other that makes it easier for a user to type or select the most likely next keys.

 	As in Claim 3, Kang-Huh-Andre teaches all the limitations of Claim 2. Kang-Huh-Andre further teaches that the hit target of the second key is increased into a display boundary of the second key (Andre, figs. 1, 3, the size of the virtual keys of the keys (e.g., hexagonal shapes 302q, 302w, 302e, etc.) can be altered and extended into adjacent keys).

 	As in Claim 4, Kang-Huh-Andre teaches all the limitations of Claim 2. Kang-Huh-Andre further teaches changing locations in the soft keyboard of at least one of the selected keys based, at least partially, on the user selection of the first key (Huh, see figs. 8, 10, at least pars. 60, 80, keys of a soft keyboard are associated with predicted keys/characters that can be dynamically changed based on received inputs/characters).
 	As in Claim 5, Kang-Huh-Andre teaches all the limitations of Claim 2. Kang-Huh-Andre further teaches identifying an operation mode of the device (Kang, figs. 5-11, fig. 2, pars. 37-38, 40-42, based on the data, modes of the soft keyboard can be determined, such as Korean soft keyboard, Numeric soft keyboard, etc.); and 
 	basing said altering of the at least one hit target of the second key, at least partially, on the identified operation mode of the device (Andre, figs. 1, 3, the size of the virtual keys of the keys (e.g., hexagonal shapes 302q, 302w, 302e, etc.) can be altered and extended into adjacent keys).

As in Claim 6, Kang-Huh-Andre teaches all the limitations of Claim 2. Kang-Huh-Andre does not teach identifying at least one symbol specific to the UI field receiving the user input; and displaying the at least one symbol in the soft keyboard (Kang, see the e-mail field in fig. 10).

 	As in Claim 8, Kang-Huh-Andre teaches all the limitations of Claim 2. Kang-Huh-Andre further teaches predicting an input string that the user is attempting to enter based, at least partially, on the first key (Huh, see figs. 8, 10, at least pars. 60, 80, keys of a soft keyboard are associated with predicted keys/characters that can be dynamically changed based on received inputs/characters); and
 	basing said alternating sizes of the one or more hit targets of the one or more other keys, at least partially, on the predicted input string (Andre, figs. 1, 3, the size of the virtual keys of the keys (e.g., hexagonal shapes 302q, 302w, 302e, etc.) can be altered and extended into adjacent keys).
 	As in Claim 9, Kang-Huh-Andre teaches all the limitations of Claim 2. Kang-Huh-Andre further teaches changing a layout of the soft keyboard between a QWERTY layout and a numeric pad layout based, at least in part, on the type of data that is valid for the UI field receiving the user input (Kang, figs. 5-11, fig. 2, pars. 37-38, 40-42, based on the inputted data in the input filed or selection of the input field, the keys of the soft keyboard can be changed, such as Korean soft keyboard, English keyboard, Numeric soft keyboard, etc.).

 	As in independent Claim 10, Kang teaches a method implemented in a device, the method comprising:   
 	receiving a user input within a user interface (UI) field on a screen of the device (figs. 5-11, pars. 37-38, a user may enter data in an input field or select the input filed for entering data; further see at least pars. 40-45);
identifying a type of data that is valid for the UI field receiving the user input (figs. 5-11, fig. 2, pars. 37-38, 40-42, each of input fields (e.g., name, e-mail, address, telephone, etc.) are associated with information type, and the device can identify the data that matches with the information type as shown in fig. 5);
 	displaying the soft keyboard on the screen with keys having defined display boundaries that remain constant (figs. 5-11, fig. 2, pars. 37-38, 40-42, the device displays a suitable soft keyboard for the current or selected input field);
receiving a user selection of a first key via the soft keyboard (figs. 5-7, at least pars. 38-39, the user may press a suitable keys on the soft keyboard).
 	Kang does not appear to explicitly teach that the keys are associated with hit targets that change based on letters that are input; extending one or more hit targets of one or more other keys of the soft keyboard into the defined display boundaries while keeping the defined display boundaries constant based at least on the user selection of the first key.
 	However, in the same filed of the invention, Huh teaches that the keys are associated with hit targets that change based on letters that are input (see figs. 8, 10, at least pars. 20, 60, 80, keys of a soft keyboard are associated with predicted keys/characters that can be dynamically changed based on received inputs/characters); 
 keeping the defined display boundaries constant based at least on the user selection of the first key (see figs. 8, 10, at least pars. 60, 80).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the displaying of the suitable soft keyboard with the identified valid data of the input fields taught by Kang with the changing the size of the target keys associated with the predicted keys taught by Huh to change the size of the target keys associated with the predicted keys when the device receives keys for identified valid data of the input fields via the soft keyboard. The motivation or suggestion would be to enlarge target keys associated with predicted keys that makes it easier for a user to type or select the enlarged keys.
Kang and Huh do not teach extending one or more hit targets of one or more other keys of the soft keyboard into the defined display boundaries.
However, in the same field of the invention, Andre teaches extending one or more hit targets of one or more other keys of the soft keyboard into the defined display 
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the displaying of the suitable soft keyboard with the identified valid data of the input fields taught by Kang with the changing the size of the target keys associated with the predicted keys taught by Huh with the altering of the size of the virtual keys of the keys by extending into the adjacent keys taught by Andre to alter the size of the virtual keys of the keys by extending into the adjacent keys when the device receives keys in the input fields via the soft keyboard. The motivation or suggestion would be to provide a way to alter a size of virtual keys of keys (e.g., enlarging the virtual keys of the keys) which is relatively larger in size than the other that makes it easier for a user to type or select the most likely next keys.

 	Claim 11 is substantially similar to Claim 3 and rejected under the same rationale.

 	Claims 12 and 19 are substantially similar to Claim 4 and rejected under the same rationale.

 	Claim 13 is substantially similar to Claim 8 and rejected under the same rationale.

 	Claim 14 is substantially similar to Claim 6 and rejected under the same rationale.

 	Claims 16 and 20 are substantially similar to Claim 9 and rejected under the same rationale.

  	Claims 17 is substantially similar to Claim 10 and rejected under the same rationale.

 As in Claim 22, Kang-Huh-Andre teaches all the limitations of Claim 2. Kang-Huh-Andre further teaches altering comprising the keeping the defined display boundaries of the plurality of the second key constant (Huh, see figs. 8, 10, at least pars. 60, 80).

 	As in Claim 23, Kang-Huh-Andre teaches all the limitations of Claim 2. Kang-Huh-Andre further teaches altering comprising the hit target size of the second key extended over the display boundary of a third key (Andre, figs. 1, 3, the size of the virtual keys of the keys (e.g., hexagonal shapes 302q, 302w, 302e, etc.) can be altered and extended into adjacent keys).

	
9.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kang al. (US 2002/0167545 A1) in view of Huh, Jung-Chul (US 2007/0229476 A1) in view of Andre et al. (US 2006/0085757 A1) and further in view of Clow et al. (US 2004/0230912 A1).
 	As in Claim 7, Kang-Huh-Andre teaches all the limitations of Claim 2. Kang-Huh-Andre does not teach that the operation mode indicates a geographic location of the device.
 	 	However, in the same filed of the invention, Clow teaches that the operation mode indicates a geographic location of the device (pars. 4, 34, the users in global countries can select the input language to be used, which means the input language is based on the user’s geographical location).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the displaying of the suitable soft keyboard with the identified valid data of the input fields taught by Kang with the changing the size of the target keys associated with the predicted keys taught by Huh with the altering of the size of the virtual keys of the keys by extending into the adjacent keys taught by Andre with the altering of the soft keyboard based on the user’ geographical location taught by Clow to alter the soft keyboard based on the user’ geographical location when the device alters sizes of the keys of the soft keyboard. The motivation or suggestion would be to provide a way to change the soft keyboard based on the user’s geographical location so that the user can easily enter data in an input language. 


10.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kang al. (US 2002/0167545 A1) in view of Huh, Jung-Chul (US 2007/0229476 A1) in view of Andre et al. (US 2006/0085757 A1) and further in view of Pather et al. (US 2007/0156656 A1).
 	As in Claim 15, Kang-Huh-Andre teaches all the limitations of Claim 10. Kang-Huh-Andre does not teach that the selection of the keys is based, at least partially, on an operation mode of the device indicating the device is stationary or moving.
 	However, in the same filed of the invention, Pather teaches that the selection of the keys is based, at least partially, on an operation mode of the device indicating the device is stationary or moving (par. 563, a mobile device may be able to determine if it is currently being accessed by the user, as well as device orientation and tile (e.g., indicating information regarding device usage as well), and acceleration and speed (e.g., indicating information as to whether the user is moving or not).
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the displaying of the suitable soft keyboard with the identified valid data of the input fields taught by Kang with the changing the size of the target keys associated with the predicted keys taught by Huh with the altering of the size of the virtual keys of the keys by extending into the adjacent keys taught by Andre with indication physical information regarding the mobile device usage taught by Pather to indicate physical information including the device orientation, acceleration, or speed based on the current input environment when the system of the computing system receives the user input. The motivation or suggestion would be to better inform the user by providing physical information regarding to a mobile phone for user’s convenience. 

Response to Arguments
11.	Applicant's arguments with respect to the claims 2-17, 19-20, and 22-23 have been fully considered, but are moot in view of the new ground(s) of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2144